Citation Nr: 0316085	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  98-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a head trauma with headaches.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1976 to December 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated January 22, 2003, which vacated a August 2002 Board 
decision and remanded the case for additional development.  
The issue initially arose from a March 1998 rating decision 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In its January 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issue on 
appeal.  The motion to remand noted the Board had failed to 
address applicable rating criteria under 38 C.F.R. § 4.124a, 
Code 8100.  The Board also notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This change in the 
law applies in the instant case.  VA regulations have also 
been revised to implement the statutory changes.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The record in this case indicates 
the veteran has not been adequately informed of these 
matters.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
available examination reports do not provide sufficient 
information as to the frequency and severity of the veteran's 
headache attacks for an adequate determination.  In addition, 
in June 2003 the veteran submitted copies of private medical 
records and requested the evidence be considered by the 
Agency of Original Jurisdiction (AOJ) prior to appellate 
review.

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA neurology 
examination to determine the current 
nature and severity of his headache 
disorder.  The examiner should discuss 
whether or not the disorder results in 
any characteristic prostrating attacks 
with an estimation as to the average 
number of any such attacks over the past 
several months, and whether or not the 
disorder has resulted in very frequent 
completely prostrating and prolonged 
attacks producing severe industrial 
inadaptability.  The claims folder must 
be made available t, and reviewed by, the 
examiner.  A complete rationale should be 
provided for any opinion(s) given.
3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal 
(with consideration of all applicable 
rating criteria, including Code 8100, and 
the evidence added to the record since 
the March 2003 supplemental statement of 
the case).  If it remains denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


